    Case 2:17-cv-14581-ILRL-JVM Document 81 Filed 03/28/19 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

TAMARA G. NELSON and TIMOTHEA                            CIVIL ACTION
RICHARDSON, ET. AL.

VERSUS                                                   NO. 17-14581

MAYOR BELINDA CONSTANT, ET. AL.                          SECTION: “B”(1)



                                  ORDER

     Considering Joint Motion to Amend Scheduling Order and to

Convene Status Conference (Rec. Doc. 75),

     IT   IS   ORDERED   that   the   motion   is   DENIED.   Supplemental

memoranda on dispositive motions may be considered upon showing

good cause to grant leave to file supplements. Parties may also

seek timely leave to file motions in response to new case law

pertinent to this case, including anything from the Circuit.

     New Orleans, Louisiana, this 27th day of March, 2019.




                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                      1
